Citation Nr: 0502373	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee.

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, appellant's son, and a friend 
of the appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served in the Merchant Marines for various 
periods in 1942 and 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
degenerative arthritis of the right knee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's VA Form 9 submitted in January 2003, the 
veteran indicated that he wanted a local Board hearing.  The 
RO sent the veteran a "hearing options" form in February 
2003.  On that form, the veteran indicated that he wanted a 
local hearing before a Decision Review Officer.  The veteran 
appeared at a local hearing in October 2003.  In a letter 
dated in August 2004, the veteran provided more information 
regarding his injury in service and subsequent treatment for 
the injury after service.  He stated that he wanted to have a 
hearing on his case so that he could explain his 
circumstances under oath.  In a separate statement, dated in 
July 2004 but received the same day as the August 2004 
letter, the veteran reiterated that he was asking for another 
hearing at the RO to try to explain his letter, which had not 
been considered.  The RO did not respond to the veteran's 
request for another hearing, nor to the contentions in the 
veteran's statements received in August 2004.

Accordingly, this case is hereby REMANDED for the following:

Schedule the veteran for a hearing or 
answer his requests.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




